Citation Nr: 1200157	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating for bronchial asthma, rated 30 percent disabling.  

2. Entitlement to an earlier effective date for service connection for asthma, prior to April 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1985 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1. Asthma results in a forced expiratory volume in one second (FEV-1) of no less than 92 percent of the predicted value, a ratio of FEV-1 to forced vital capacity (FVC) of no less than 90 percent, does not result in at least monthly visits to a physician for required care of exacerbations and does not require at least 3 courses of systemic corticosteroids per year. 

2. On April 14, 2008, the RO received the Veteran's claim for entitlement to service connection for asthma.  

3. In an October 2008 rating decision, the RO granted service connection for asthma and assigned a 30 percent evaluation with an effective date of April 14, 2008.  




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent for bronchial asthma are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011). 

2. The criteria for an effective date earlier than April 14, 2008, for the grant of service connection for asthma have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice in August 2008, prior to the grant of service connection.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for asthma or for an earlier effective date.  Dingess, 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records and afforded the Veteran VA examinations in September 2008 and December 2009.  




When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations are adequate as the VA examiners described the disability in sufficient detail so that review by the Board is a fully informed one.  The examination included pulmonary function testing (PFT) with consideration of the Veteran's pertinent medical history, consideration of the Veteran's subjective complaints and review of the Veteran's file.  Therefore, the Board concludes that the evidence of record is adequate for rating the disability.

As for the earlier effective date claim, which is principally based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the claimed condition.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 



VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

The Veteran is currently assigned a 30 percent rating for service-connected asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602. 

Under this code, a 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV- 1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication. 

The criteria for the next higher rating, 60 percent, are FEV-1 of 40- to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 






Facts and Analysis

Private medical records reveal that in May 2002, the Veteran was admitted for asthma exacerbation and diagnosed with acute bronchitis.  The Veteran was admitted in June 2003 for acute bronchial asthma exacerbation secondary to bronchitis.  In December 2007, she was hospitalized for acute hybercarbia respiratory failure secondary to asthmatic bronchitis.  At the time of admission, the Veteran reported that she was noncompliant with the previous medical regimen and was not taking any regular medications.  

In a September 2008 VA examination, the Veteran reported wheezing attacks 2-3 times per week, more often at night.  She was prescribed an inhaler twice daily and albuterol for rescue.  She reported taking oral steroids about 15 to 20 weeks of the past 12 months, parenteral steroids during hospitalization in December 2007 and antibiotic use once for a week.  The examiner noted that the Veteran was hospitalized in December 2007 for respiratory failure related to asthma, as well as in 2005 and May 2002.  The Veteran missed work for the week of hospitalization in December 2007 and then for two weeks after.  

The pulmonary function test showed a FVC of 87 percent, FEV1 of 92 percent, and FEV1/FVC of 90 percent.  The diagnosis was asthma.  The general occupational effects were increased absenteeism, specifically, a total of 6 weeks in the previous 12 months.  There was moderate effect on the Veteran's ability to exercise.  

In a December 2009 VA examination, the Veteran reported the she used an albuterol nebulizer 8 to 10 times in 24 hours, an inhaler at bedtime and an inhaler twice daily.  She did not take oral steroids, parenteral steroids, antibiotics or other immunosuppressives.  The pulmonary function testing revealed normal spirometry.  The FEV1/FVC, FEV1 and FVC were normal throughout.  




The diagnosis was moderate asthma based on the level of treatment, although the PFTs repeatedly suggested a lesser severity.  The Veteran reported that she worked in a beauty salon and was sensitive to fumes and sprays at the salon.  She missed approximately 10 days of work due to asthma.  The effect on her usual daily activities included increased breathing problems with some cleaning products, and moderate effect on exercise, especially in cold weather.  

The Veteran testified that she takes increased medication to control her asthma.  She reported that her asthma affects her daily activities, work attendance and limits her physical activities.  She testified that she missed approximately 12 days per year from work because of her asthma.  She reported to VA twice a year for follow-up for her asthma treatment.  She used three inhalers and vitamins to treat her asthma symptoms.  

VA treatment records show that in July 2009 the Veteran had continued problems with asthma.  She was prescribed one puff of mometasone furoate at bedtime in July 2009.  In January 2010, this dosage was increased to two puffs of mometasone furoate at bedtime.  

Based on the foregoing medical evidence and the Veteran's statements, the Board finds that an increased evaluation for service connected asthma is not warranted.  Based on the pulmonary function test, the Veteran did not have a FEV-1 as low as 40 to 55 percent of predicted value or a FEV- 1/FVC of 40 to 55 percent.  The evidence did not show that the Veteran received systemic treatment with corticosteroids at least three times in a year.  The Board acknowledges that the Veteran was prescribed mometasone furoate, an inhaled corticosteroid, in July 2009.  However, a 60 percent evaluation requires that a corticosteroid be oral or parenteral.  The Veteran is on daily inhalational therapy, which is consistent with a 30 percent rating.  


Additionally, the evidence does not show that the Veteran required monthly care by a physician for asthma exacerbations.  The Veteran testified that she had visits to the VA physician twice per year, which does not approximate the 60 percent rating.  

Based on the foregoing, the Veteran does not meet the criteria for the next highest rating, 60 percent.  Further, the Board does not find evidence that the evaluation for the Veteran's asthma should be any different for any separate period based on the facts found during the appeal period. 

As the preponderance of the evidence is against the claim for a higher rating during the appeal period, the benefit-of-the- doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A review of the record indicates that the Veteran reported increased absenteeism due to her asthma.  She had sensitivity to fumes and cleaning agents.  In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to asthma is encompassed by the Rating Schedule, which provides for higher ratings for more severe symptoms.  


The Veteran's service-connected disability consists solely of symptoms of asthma, including shortness of breath and wheezing, which is covered by the schedular criteria of Diagnostic Code 6602.  The assigned schedular rating is, therefore, adequate, and referral for an extraschedular rating is not required under 38 C.F.R. §3.321(b)(1).

Earlier Effective Date

The Veteran was granted service connection for asthma in an October 2008 rating decision and assigned a rating of 30 percent, effective April 14, 2008.  The Veteran contends that the effective date of the grant of service connection for asthma should be prior to April 14, 2008.  She testified that she had problems with asthma in service, was not aware that she could have filed a claim for VA benefits when she separated from service, and first filed a claim for service connection for asthma on April 14, 2008.  

The effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400.  

In this case, the Veteran was separated from service in October 1988.  She first filed a claim for service connection for asthma in April 2008.  Subsequently, the RO granted the claim and assigned the effective date as the date of claim.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  




Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).

In this case, there was no communication from the Veteran before April 14, 2008.  The first correspondence received from the Veteran since discharge from service was her claim for service connection for asthma on April 14, 2008.  

As indicated above, the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore, unless an application is received within one year from discharge or release.  Here, the Veteran did not file a claim within one year of her separation from service.  Accordingly, the effective date cannot be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a). 

While the Veteran claims that she was unaware that she could file a claim for service connection when she separated from service and that she should be granted an earlier effective date on a theory of equitable relief, the Board does not have authority to grant equitable relief.  38 U.S.C.A. § 503.  

Further, under precedent case law binding on the Board, a VA claimant is held to be on notice of lawfully promulgated agency regulations and the regulations are binding on all claimants regardless of actual knowledge of what is in the regulations or of the hardship of innocent ignorance.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  





Based on the foregoing, the Board finds that the RO assigned the earliest effective date legally permitted in this case for the grant of service connection for asthma, which is the date that the Veteran filed a claim for service connection, April 14, 2008.  Despite the Veteran's arguments to the contrary, no earlier effective date is permitted by law.  

For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for asthma and an effective date earlier than April 14, 2008 is not warranted.

ORDER

An initial rating higher than 30 percent for asthma is denied. 

Entitlement to an earlier effective date for service connection for asthma prior to April 14, 2008, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


